Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Because of the Applicant’s amendment, the original objections to the abstract and claims 10-15, in the Office action filed February 17, 2022, are hereby withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Sawai (EP 3346179) in view of Holland et al. (8,245,658) [Holland].
Re Amended Claim 1, Sawai – a high-pressure container and method of making a container – discloses a device for carrying fuel in aircraft and spacecraft [Paragraph 6, intended use as the device can be used for aircraft and spacecraft], the device comprising: a carrier element [12] for the aircraft and spacecraft, wherein the carrier element has a longitudinal axis; a first tank [14] and a second tank [16] each having a side wall [20] and a chamber, which is at least partially delimited by the side wall, wherein at least one tank of the first tank and the second tank receives the fuel; wherein wherein the first tank and the second tank arranged in the carrier element and wherein the chamber and the side wall extend in a direction along the longitudinal axis [Fig. 1A]; wherein the side wall has a pressure-receiving component [fiber, 24], wherein the pressure-receiving component converts a pressure from the chamber on the side wall into a contraction force acting on the side wall along the longitudinal axis, wherein the contraction force compensates for an expansion force, resulting from the pressure from the chamber and acting on the side wall along the longitudinal axis [Paragraph 9 Lines 1-6 and Paragraph 32 Lines 4-13].
Sawai does not expressly disclose that the first tank and the second tank are arranged successively along the carrier element such that the side wall of each tank is centered relative to the longitudinal axis.  However, Holland – a system of supporting tanks – discloses a first tank [Holland 20-1] and a second tank [Holland, 20-2] arranged on a carrier element [Holland, 12] in which the first tank and the second tank are arranged successively along the carrier element such that the side wall of each tank is centered relative to the longitudinal axis [Holland, Fig. 1, with girders 27 and 29].  Sawai and Holland are both from the art of tanks holding liquids in which the tanks are connected to carrier elements to arrange the tanks.  See MPEP 2141.01 (a)(IV).  The Applicant believes the claimed invention has an improvement over the prior art, when the prior art discloses the carrier element with the tanks arranged in succession or series along the length of the carrier element.  See MPEP 2143 (I)(C).  One of ordinary skill would be able to modify the carrier element structure in the Sawai assembly to have the tanks arranged in a line, before the effective filing date of the invention with predictable and obvious results, in order to have the load or stresses of the tank to be transferred to the hull of the holding structure [Holland, Col. 6 Lines 8-16].
Re Claim 4, Sawai in view Holland discloses the claimed invention according to amended Claim 1 above; further, the combination discloses the sidewall has a sealing element [Sawai, 22], which extends along the sidewall and is arranged between the chamber and the sidewall [Sawai, Fig. 2].
Re Claim 5, Sawai in view Holland discloses the claimed invention according to Claim 4 above; further, the combination discloses the sealing element is a coating of the sidewall [Fig. 2].
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Sawai in view of Holland as applied to amended Claim 1 above, and further in view of Vargas et al. (Non-Patent Literature, “Unified Approach of Filament Winding Applied to Complex Shape Mandrels.” Composite Structures, Elsevier, 2014) [Vargas]
The Sawai and Holland combination discloses the claimed invention according to Claim 1 above; further, Sawai discloses the pressure-receiving component is a fiber material [Sawai, 24], which is wound around the longitudinal axis.  The combination does not expressly disclose that the angle of winding is between 40º and 50º; however, Vargas – a winding process for filaments – discloses the filament winding angle can be between 40º and 50º [Vargas, Fig. 2, Page 2 Lines 16-22].  The Applicant believes the claimed invention has an improvement over the prior art, when the prior art discloses the winding angle of the container to be between 40º and 50º.  See MPEP 2143 (I)(E).  One of ordinary skill would be able to modify the winding of the fiber of the Sawai container to be between 40º and 50º, before the effective filing date of the invention with predictable and obvious results, for “the geometry of the supporting liner imposes the final geometrical description of the reinforcement.” [Vargas, Page 2 Col. 1 Lines 26-28]
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sawai in view of Holland as applied to Claim 4 above, and further in view of Hervio et al. (2004/0226607) [Hervio].
The Sawai and Holland combination does not expressly disclose that the sealing element is an electrical conductor; however, Hervio – a pressurized container assembly – discloses a container in which the sidewall can be a metal foil [Hervio, 24, Paragraph 53 Lines 3-8].  The Applicant believes the claimed invention has an improvement over the prior art, when the prior art discloses the sidewall of the container can be made of conductive material. See MPEP 2143(I)(B).  One of ordinary skill would be able to modify the sidewall of the Sawai container to be a metal foil, before the effective filing date of the invention with predictable and obvious results, in order to make the container out of fluid-tight material [Hervio, Paragraph 33] and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sawai in view of Holland as applied to amended Claim 1 above, and further in view of Sprouse (5,376,470).
Re Amended Claim 8, the Sawai and Holland combination discloses at least three tanks [14, 16, and 18], wherein the first, second and third tank are arranged such that a combined center of gravity of the first tank [Holland, 20-1] and of the third tank [Holland, 20-3]  is arranged on a center of gravity of the second tank [Holland, 20-2, Fig. 1, Col. 4 Lines 18-23], with the at least three tanks are arranged successively along the carrier element [Holland, Fig. 1].  The examiner notes the tanks can be arranged to have the center of gravity of the 1st and 3rd tanks to be arranged on the center of gravity of the 2nd tank.
The Sawai and Holland combination does not expressly disclose that a first tank contains hydrogen, a second tank contains water, and a third tank contains oxygen;  However, Sprouse – a regenerative fuel cell system – discloses a first tank that contains hydrogen [Sprouse, 24], a second tank that contains water [Sprouse, 14], and a third tank contains oxygen [Sprouse, 26].  The Applicant believes the claimed invention has an improvement over the prior art, when the prior art already discloses the tanks holding hydrogen, water, and oxygen, and being in series connection within the fuel cell.  One of ordinary skill would be able to modify the tank structure in Sawai to have one tank hold hydrogen, one tank hold water, and one tank to hold oxygen in series connection, before the effective filing date of the invention with predictable and obvious results, as these tanks feed a fuel cell for operation of the vehicle [Sprouse, Col. 2 Lines 49-53].

    PNG
    media_image1.png
    527
    642
    media_image1.png
    Greyscale

Re Amended Claim 9, the Sawai and Holland combination does not expressly disclose that a different tank of the first and second tank is connected to a heat source via a heat-conducting element when the different tank contains water.  However, Sprouse discloses the at least one tank [Sprouse, 14] is connected to a heat source via a heat-conducting element [Sprouse, 74 via column 70] when the at least one tank contains water [Sprouse, Col. 2 Lines 58-66 and Col. 4 Lines 40-61].  The Applicant believes the claimed invention has an improvement over the prior art, when the prior art already discloses a water tank in electrical connection to a heat-conducting element.  One of ordinary skill would be able to modify the Sawai container to have one container to hold water and to be connected to the heat element, before the effective filing date of the invention with predictable and obvious results, in order to allow for superheated water to be flowing through a column within the fuel cell.
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sawai in view of Holland as applied to amended Claim 1 above, and further in view of Tiltman et al. (GB 555984) [Tiltman].
Re Amended Claim 10, the Sawai and Holland combination discloses the device for carrying fuel according to Claim 1, and a carrier structure system [Sawai, Paragraph 37 Lines 6-9] [Holland, 12, Fig. 1].  The Sawai and Holland combination does not expressly aircraft and spacecraft comprising a carrier system; however, Tiltman – a gas tank for aircraft – discloses the structure of the tank is within aircraft [Tiltman, Fig. 1, Page 2 Lines 53-65].  The Applicant believes the claimed invention has an improvement over the prior art, when the prior art already discloses an aircraft or spacecraft structure in which the carrier system can be used.  See MPEP 2143 (I)(A).  All of the claimed elements are known within the prior art, and one of ordinary skill would be able to modify the Sawai tank structure to be placed within an aircraft structure, before the effective filing date of the invention with predictable and obvious results, as the carrier device is located within the wing and protected by the cover of the wing [Tiltman, Page 1 Lines 97-101].
Re Claim 11, Sawai in view of Holland in view of Tiltman discloses the claimed invention according to amended Claim 10 above; further, the combination discloses the carrier element of the device is arranged in a wing of the aircraft and spacecraft [Tiltman, Fig. 2].
Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sawai in view of Holland in view of Tiltman as applied to amended claim 10 above, and further in view of Sprouse.
Re Amended Claim 12, the Sawai, Holland, and Tiltman combination does not expressly disclose the aircraft and spacecraft has a fuel cell connected to one of the first tank and the second tank of the device via at least one line.  However, Sprouse discloses a fuel cell [Sprouse, 10] connected to the at least one tank of the device via at least one line [Sprouse, Col. 2 Lines 49-53].  The Applicant believes the claimed invention has an improvement over the prior art, when the prior art already discloses a piping structure with a fuel cell attached to a container.  One of ordinary skill would be able to modify the Sawai container to have a line attached to a fuel cell, before the effective filing date of the invention with predictable and obvious results, for the structure to be able to recharge during operation [Sprouse, Col. 2 Lines 55-57].
Re Claim 13, Sawai in view of Holland in view of Tiltman in view of Sprouse discloses the claimed invention according to amended Claim 12 above; further, the combination discloses the at least one tank [Sprouse, 14] is connected to a heat source via a heat-conducting element [Sprouse, 74 via column 70] when the at least one tank contains water [Sprouse, Col. 2 Lines 58-66 and Col. 4 Lines 40-61].  
Re Amended Claim 14, the Sawai, Holland, and Tiltman combination does not expressly disclose an electrolyser connected to one of the first tank and the second tank of the device via at least one line.  However, Sprouse discloses an electrolyser [Sprouse, 16] connected to the at least one tank of the device [Sprouse, 14] via at least one line [Sprouse, 17, Fig. 6].  The Applicant believes the claimed invention has an improvement over the prior art, when the prior art already discloses an electrolyser in connection with a tank.  One of ordinary skill would be able to modify the Sawai container to have an electrolyser connected with the tank, before the effective filing date of the invention with predictable and obvious results, for the structure to be able to recharge during operation [Sprouse, Col. 2 Lines 55-57]. 
Re Claim 15, Sawai in view of Holland in view of Tiltman in view of Sprouse discloses the claimed invention according to Claim 14 above; further, the combination discloses the at least one tank [Sprouse, 14] is connected to a heat source via a heat-conducting element [Sprouse, 74 via column 70] when the at least one tank contains water [Sprouse, Col. 2 Lines 58-66 and Col. 4 Lines 40-61].  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant’s arguments, see Remarks Page 8 Lines 1-26, filed May 13, 2022, with respect to the rejection of claim 1 under §102(a)(1) anticipating Sawai have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Claim 1 being rejected under §103 as unpatentable over Sawai in view of Holland, as stated in Paragraph 2 of this Office action.

Conclusion









The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Balasubramaniam et al. (2018/0281905).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HICKS whose telephone number is (571)270-1893. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT J HICKS/Primary Examiner, Art Unit 3736